Order modified by striking out the words “ It is Further Ordered that the petitioner, Paul Hunt, and the intervenor Elinor H. Diedrich and all other persons other than the children of the incompetent and her committee be and they hereby are restrained from interviewing, interfering with or annoying the incompetent or communicating with her without the consent of her committee or the Court.” As so modified, the order is affirmed, in so far as appealed from, without costs. In our opinion the court was without power to make this part of the order after having permitted the relator and the intervenor to withdraw from the proceeding and without having heard them on the question of the propriety of such order. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.